Mikoll, J.,
dissents and votes to reverse in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent. Shortly before trial was to commence, it was discovered that according to the records of the Court of Claims no notice of intention to file a claim had been filed with the clerk in this case. The claim had not been filed until November 25, 1975, which was more than 90 days after claimant had been appointed administrator. The court granted the Attorney-General’s motion to dismiss, ruling that it lacked jurisdiction because the notice had never been received by the clerk. It is conceded that the claim was filed with both the clerk and the Attorney-General within two years of decedent’s death and that the Attorney-General received timely notice of intention. It is well settled that "the purpose of the requirement of filing either the claim or a notice of intention within 90 days is to give the State prompt notice of certain particulars of the alleged occurrence” (Matter of Johnson v State of New York, 49 AD2d 136, 137-138). The Attorney-General’s office performs the functions of investigation and defense of claims, not the clerk of the Court of Claims who merely directs the machinery by which a claim is prosecuted once filed (Garrette v State of New York, 197 Misc 842; Diamond v State of New York, 147 Misc 706, 708). The State herein was not harmed by the failure to file with the clerk of the court. It lost no advantage by such failure. The purpose of the prompt notice statute has been satisfied in this case. The judgment should, therefore, be reversed, and the claim reinstated.